RECORD IMPOUNDED

                   NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0752-17T3



STATE OF NEW JERSEY,
                                        APPROVED FOR PUBLICATION
     Plaintiff-Appellant,                   August 28, 2018

v.                                        APPELLATE DIVISION

RICHARD W. BERNARDI, SR. and
STRATEGIC ENVIRONMENTAL
PARTNERS, LLC,

     Defendants-Respondents.
________________________________

         Argued April 16, 2018 – Decided August 28, 2018

         Before Judges Messano, O'Connor and Vernoia.

         On appeal from Superior Court of New Jersey,
         Law Division, Morris County, Indictment No.
         16-02-0014.

         Thomas R. Clark, Deputy Attorney General,
         argued the cause for appellant (Gurbir S.
         Grewal, Attorney General, attorney; Thomas
         R. Clark, of counsel and on the briefs).

         John A. Azzarello argued the cause for
         respondents    (Whipple     Azzarello,    LLC,
         attorneys; John A. Azzarello, of counsel on
         the briefs; William J. Munoz, on the briefs).

     The opinion of the court was delivered by

VERNOIA, J.A.D.
      By   leave     granted,      the    State       appeals     from        an        order

dismissing    the    first    four     counts    of    a   six-count      indictment

against defendants Strategic Environmental Partners, LLC (SEP)

and its director and managing member, Richard W. Bernardi, Sr.

Having considered the record and the parties' arguments in light

of   the   applicable      law,   we   reverse    the      court's     dismissal           of

counts one, two and three, and affirm the dismissal of count

four.

                                         I.

      The record1 before the motion court showed that in 2011 SEP

purchased property in Roxbury from Sussex & Warren Holding Corp.

(Sussex)     that    included     a    sanitary       landfill,      known         as     the

Fenimore Landfill, which ceased operations thirty years earlier.

The landfill has numerous environmental issues, has never been

formally    closed    or   declared      environmentally        safe     by    the        New

Jersey Department of Environmental Protection (NJDEP), and is in

need of environmental remediation.

      In as early as 2006, defendants had discussions with the

NJDEP about a proposal to purchase and develop the property.


1
   Because we consider the State's appeal from the dismissal of
four counts of the indictment, our statement of facts is based
on the evidence presented to the grand jury, as described in the
briefs and supported by the appendices of the parties. We have
not   been   provided  with  transcripts  of   the   grand  jury
proceedings.



                                          2                                        A-0752-17T3
During 2010 and 2011, defendants proposed to the NJDEP a plan to

remediate the site and place solar power generation equipment on

it.      During    negotiations         over    the   proposal,       the    NJDEP      had

concerns      about    defendants'      financial     ability     to      complete      the

required remediation.

       The     NJDEP     twice     requested     that       defendants       provide       a

performance       bond    securing      their    performance     of       the     proposed

remediation, but defendants were unable to do so.                         In lieu of a

performance       bond,    defendants      agreed      to    deposit       portions      of

"tipping fees" earned from its acceptance of materials at the

landfill, and revenues from solar power generated at the site,

into    an    escrow     account    from   which      the    NJDEP     would      approve

payments to third parties for the required remediation.

       Defendants represented they would deposit $2,300,000 in the

escrow       account   during    2011    through      2013    from    a    solar     power

developer.        Defendants further represented they would provide

the NJDEP with a signed contract from the developer within sixty

days of the parties' entry into an Administrative Consent Order

(ACO).

       On October 6, 2011, defendants and the NJDEP entered into

an ACO "to effectuate the necessary closure of the landfill."

The    ACO    states     the   NJDEP    agreed   to    its    terms       based    on   its

analysis of the facts relevant to the landfill and "its review




                                           3                                      A-0752-17T3
of financial information presented by SEP."                     The ACO expressly

provides     the   NJDEP    and    defendants        "AGREED"     to   its    terms,

including defendants' obligations to deposit funds in the escrow

account.     The ACO also states that it "represents the complete

and    integrated     agreement"         of    the      NJDEP    and     defendants.

Defendants and the NJDEP "warrant[ed] that they are authorized

to sign [the] ACO and bind themselves . . . to comply with [the]

terms and provisions of [the] ACO."                  The ACO was executed by

Bernardi and on behalf of SEP and the NJDEP.

       The State alleges that following the execution of the ACO,

Bernardi disclosed for the first time that SEP had outstanding

debt    in   excess   of     $2,500,000       when    the   ACO    was    executed.

Defendants' debts included an undisclosed $950,000 mortgage loan

to Sussex that was executed eight months before the ACO.

       Following execution of the ACO, Bernardi claimed SEP could

not honor the ACO's escrow requirements because of defendants'

obligations to their creditors.               By July 2013, defendants earned

$5,500,000 in revenue from their operation of the landfill, but

deposited    no    more    than   $250    into    the    escrow   account.         The

evidence presented to the grand jury showed $1,500,000 of the

revenue was paid to Bernardi family members and one of their

attorneys between 2013 and 2014.




                                          4                                  A-0752-17T3
      The   evidence    before      the       grand   jury    also    showed     that

following   execution    of   the    ACO,       defendants'    engineering       firm

requested that defendants be released from their obligation to

provide a signed contract from a solar power developer.                            The

letter revealed that defendants never had an agreement with a

solar power developer, and the State alleged that defendants'

representations prior to the ACO that they had an agreement with

a solar power developer and would deposit $2,300,000 from the

developer in the escrow account were false.

      The evidence presented to the grand jury also showed that

when defendants purchased the property in 2011, they represented

they would construct a solar power generation facility on the

property, thereby providing a source of revenue for payment of

the $950,000 loan from Sussex that was secured by a mortgage.

The evidence further showed defendants' presentation supporting

the   issuance   of    the    loan    and       mortgage     was     false   because

defendants did not have a contract with a solar power provider,

and did not yet have permission from Roxbury or the NJDEP to

install solar power panels on the property.                   The State alleged

defendants misrepresented that solar power generation revenues

would provide the monies necessary to repay the loan amount

secured by the mortgage.




                                          5                                  A-0752-17T3
       Defendants were charged in an indictment with:                       second-

degree false representations for a government contract, N.J.S.A.

2C:21-34(b) (count one); second-degree theft by deception from

the     NJDEP,    N.J.S.A.     2C:20-4(a)       (count      two);     first-degree

financial      facilitation    of    criminal    activity,       N.J.S.A.     2C:21-

25(b)(2)(a) (count three); second-degree theft by deception from

Sussex,2      N.J.S.A.   2C:20-4(a)     (count     four);      and   second-degree

theft    of    services,     N.J.S.A.    2C:20-8(a)      and    N.J.S.A.      2C:20-

2(b)(1)(a) (count five).3           Bernardi was also charged with second-

degree misconduct by a corporate official, N.J.S.A. 2C:21-9(c)

and N.J.S.A. 2C:2-6 (count six).

       Defendants    moved    to     dismiss   the   indictment.         Following

argument, the court dismissed counts one through four.4                       In its

oral    decision,    the     court    determined     that    count     one,    which


2
   Count four alleges theft by deception from the "seller" of the
property, which the record shows is Sussex & Warren Holding
Corp.
3
    Defendants were also charged in counts one                       through    five
pursuant to N.J.S.A. 2C:2-6 and N.J.S.A. 2C:2-7.
4
   The court denied the motion to dismiss counts five and six,
but ordered that count six "was restricted in scope based on the
dismissal of counts one, two, three and four."    Defendants did
not cross-move for leave to appeal the court's denial of their
motion to dismiss count five, and we therefore do not address
the court's ruling on that count.       Because we reverse the
court's order dismissing counts one, two and three, we also
reverse the court's order restricting the scope of the
allegations in count six.



                                         6                                  A-0752-17T3
alleged defendants made false representations to the NJDEP in

connection with the negotiation and entry into the ACO, could

not be sustained as a matter of law because the ACO did not

constitute        a    "government     contract"          within         the    meaning     of

N.J.S.A. 2C:21-34(b).            Although the court found that "certainly

the ACO is an agreement between the parties," and "has many

features     of       events   that   lined     up    .    .    .   in    contracts,"       it

reasoned that because N.J.S.A. 2C:21-34(b) provided for grading

of   the    offense      based   on   the     contract         amount,     a    "government

contract" under the statute is limited to "a contract for a

private person or corporation to provide goods or services to a

government entity and to be paid for the same."                           The court found

the ACO was not a contract requiring the NJDEP to pay defendants

"in return for goods and services," and therefore defendants'

alleged     false      misrepresentations        in       negotiating          and   entering

into the ACO could not constitute a violation of N.J.S.A. 2C:21-

34(b).

      The     court       also    dismissed          count      two,      which      alleged

defendants committed a theft in violation of N.J.S.A. 2C:20-4(a)

by using deception to obtain the ACO.                      The court determined the

ACO did not have a value for purposes of grading the offense,

and therefore it did "not fit" that the theft of the ACO could

support the charged theft by deception offense.




                                            7                                        A-0752-17T3
       The court dismissed count four, which alleged defendants

committed       theft    by     deception       in   their     procurement    of    the

$950,000 mortgage from Sussex.                  The court reasoned that count

four charged theft of a mortgage, an instrument creating a lien,

and    theft    of   a    lien    on   property       defendants     owned    did    not

constitute theft of the property of another.

       Last, the court dismissed count three, alleging financial

facilitation of the criminal activity alleged in counts one and

two.    The court determined that because it dismissed counts one

and two, there was no criminal activity supporting the financial

facilitation alleged in count three.

       We   granted      the    State's   motion      for    leave   to   appeal    the

court's     dismissal      of    counts     one      through    four.       The    State

presents the following arguments for our consideration:

               POINT I

               THE ADMINISTRATIVE CONSENT ORDER WAS A
               GOVERNMENT CONTRACT THAT PROPERLY SERVED AS
               THE BASIS FOR PROSECUTION UNDER N.J.S.A.
               [2C:21-34(b)].

               A. THE TRIAL COURT CORRECTLY HELD THE ACO IS
               A CONTRACT.

               B. THE ACO SATISFIED THE TRIAL                     COURT'S
               CRAMPED CONSTRUCTION OF THE STATUTE.

               C. THE TRIAL COURT ERRED BY LIMITING THE
               TERM "GOVERNMENT CONTRACT" TO CONTRACTS
               OBLIGATING A GOVERNMENT ENTITY TO PAY A
               VENDOR.




                                            8                                 A-0752-17T3
                 1. Many Government Contracts Would Be
            Excluded By the Trial Court's Construction
            Limiting the Statute's Reach.

                 2. The Trial Court Erred in Trying to
            Divine the "Purpose and Thrust" of N.J.S.A.
            [2C:21-34(b)].

            D.   THERE IS NO BASIS TO APPLY THE RULE OF
            LENITY.

            POINT II

            THE ACO WAS A CONTRACT INVOLVING PROPERTY OF
            NJDEP THAT WAS OBTAINED BY DECEPTION.

            POINT III

            THEFT OF THE MORTGAGE BY DECEPTION WAS
            COMPLETE WHEN THE DEFENDANTS OBTAINED, BY
            DECEPTION, THE MORTGAGEE'S CONSENT TO MAKE
            THE MORTGAGE.

            POINT IV

            IF EITHER COUNT ONE OR COUNT TWO                 IS
            REINSTATED  THEN COUNT THREE SHOULD              BE
            REINSTATED.

                                    II.

    We     review   the   "trial   court's   decision   to   dismiss   [the

counts of the] indictment de novo because it [does] not involve

'a challenge to fact-finding on the part of the trial court,'"

State v. S.B., 230 N.J. 62, 67 (2017) (quoting State v. Cagno,

211 N.J. 488, 505 (2012)), but instead was based on the court's

interpretation of the statutes pursuant to which defendant was

charged.    "Questions of statutory interpretation are legal ones"

that we review "de novo, 'unconstrained by deference to the



                                     9                            A-0752-17T3
decisions of the trial court . . . .'"                    Ibid.        (quoting State v.

Grate,       220     N.J.    317,       329    (2015)).            A        trial     court's

"interpretation of the law and the legal consequences that flow

from       established      facts       are    not      entitled       to     any     special

deference."          State v. Pomianek, 221 N.J. 66, 80 (2015).                              We

apply these standards here.

                                              A.

       Count       one   charges    a    violation       of    N.J.S.A.       2C:21-34(b),

which provides:

              A person commits a crime if the person
              knowingly makes a material representation
              that is false in connection with the
              negotiation, award or performance of a
              government contract. If the contract amount
              is for $25,000.00 or above, the offender is
              guilty of a crime of the second degree. If
              the contract amount exceeds $2,500.00, but
              is less than $25,000.00, the offender is
              guilty of a crime of the third degree. If
              the contract amount is for $2,500.00 or
              less, the offender is guilty of a crime of
              the fourth degree.

Count one alleges defendants violated N.J.S.A. 2C:21:34(b) by

knowingly          making    false       representations           concerning              their

financial      condition      and    ability       to    generate       revenue       through

solar       power    generation         equipment       in     connection           with    the

negotiation and award of the ACO.

       The State contends the court erred by finding the ACO was

not    a    "government     contract"         within     the    meaning       of     N.J.S.A.




                                              10                                      A-0752-17T3
2C:21-34(b).         The State argues the court correctly found the ACO

was an enforceable agreement between defendants and the NJDEP,

but     erroneously         concluded      the       ACO   was    not    a   "government

contract" covered by N.J.S.A. 2C:21-34(b) because the ACO did

not provide for the NJDEP's purchase of goods and services from

a vendor.          We agree and reverse the court's dismissal of count

one.

       In    our     consideration         of    the    court's     interpretation        of

N.J.S.A. 2C:21-34(b), we apply well-established principles of

statutory construction.              "The overriding goal of all statutory

interpretation 'is to determine as best we can the intent of the

Legislature, and to give effect to that intent.'"                               S.B., 230

N.J.    at    67     (quoting      State    v.       Robinson,    217    N.J.   594,     604

(2014)).       "In most instances, the best indicator of that intent

is the plain language chosen by the Legislature."                               State v.

Gandhi,      201     N.J.   161,    176    (2010)       (citation      omitted);    accord

State v. Hudson, 209 N.J. 513, 529 (2012).                             We therefore are

required to begin "with the language of the statute, and the

words       chosen    by    the    Legislature          should    be    accorded      their

ordinary and accustomed meaning."                    Hudson, 209 N.J. at 529.

       "If the language leads to a clearly understood result, the

judicial inquiry ends without any need to resort to extrinsic

sources."       Ibid.; accord S.B., 230 N.J. at 68 (quoting State v.




                                                11                                 A-0752-17T3
Hupka, 203 N.J. 222, 232 (2010)) ("If the Legislature's intent

is clear on the face of the statute, then the 'interpretative

process is over.'").        "When such [extrinsic] evidence is needed,

we look to a variety of sources.                          Central among them is a

statute's    legislative     history."              Richardson      v.    Bd.     of    Trs.,

Police & Firemen's Ret. Sys., 192 N.J. 189, 196 (2007).

    "When the Legislature sets out to define a specific term,

'the courts are bound by that definition.'"                         S.B., 230 N.J. at

68 (quoting Febbi v. Bd. of Review, 35 N.J. 601, 606 (1961)).

Otherwise, words in a statue must "be given their generally

accepted     meaning,     according          to     the    approved       usage    of    the

language."     N.J.S.A. 1:1-1.              "In determining the common meaning

of words, it is appropriate to look to dictionary definitions."

Macysyn v. Hensler, 329 N.J. Super. 476, 485 (App. Div. 2000).

    The term "government contract" is not defined in N.J.S.A.

2C:21-34(b)    or   otherwise          in    the     Code    of    Criminal       Justice,

N.J.S.A. 2C:1-1 to 104-9.               In N.J.S.A. 2C:20-1, however, the

Legislature     defined     the    term           "Government"      for     purposes      of

"chapters 20 and 21" of the Code, including N.J.S.A. 2C:21-

34(b).      "'Government'     means          the     United       States,    any       state,

county,     municipality,         or        other     political       unit,        or    any

department, agency or subdivision of any of the foregoing, or

any corporation or other association carrying out the functions




                                             12                                    A-0752-17T3
of government."          N.J.S.A. 2C:20-1(d).              We apply that statutory

definition to our interpretation of the term "government" in

N.J.S.A. 2C:21-34(b).          See S.B., 230 N.J. at 68.

       The NJDEP is an agency of the State of New Jersey, N.J.S.A.

13:1D-1; N.J. Tpk. Auth. v. Twp. of Monroe, 28 N.J. Tax 158, 163

(Tax 2014) ("The NJDEP is . . . [a] State agency") and thus

falls    within     the    definition        of    "Government"       under    N.J.S.A.

2C:20-1(d).        Application of N.J.S.A. 2C:20-1(d)'s definition of

"Government"       to    the   term       "government      contract"     in    N.J.S.A.

2C:21-34(b), requires the conclusion that any "contract" covered

by N.J.S.A. 2C:21-34(b) to which the NJDEP is a party is a

"government contract" under N.J.S.A. 2C:21-34(b).                      See S.B., 230

N.J.    at    68     (allowing           statutory      interpretation        based    on

inferences     drawn       from      a    "statute's       overall    structure       and

composition").          Defendant does not contend otherwise.                     It is

therefore necessary to determine if the ACO to which the NJDEP

and    defendants       were   a    party    is    a    "contract"    under    N.J.S.A.

2C:21-34(b).

       "In   determining           the    common       meaning   of   words,     it    is

appropriate to look to dictionary definitions."                         Macysyn, 329

N.J. Super. at 485.            A contract has long been defined as "[a]n

agreement between two or more parties creating obligations that

are enforceable or otherwise recognizable at law" and a "writing




                                             13                                 A-0752-17T3
that sets forth such an agreement."                 Black's Law Dictionary 389

(10th ed. 2014); Black's Law Dictionary 318 (7th ed. 1999); see

also    Webster's      II    New    College     Dictionary    250       (3d       ed.    2005)

(defining contract as "[a] legally enforceable agreement between

two or more parties," and "[t]he writing or document containing

such an agreement").

       By its express terms, the ACO provides that the parties

agree to its terms and warrant that they "bind themselves . . .

to comply with" its terms.             The "ACO represents the complete and

integrated agreement of, and shall be binding upon, and/or inure

to the benefit of, the State of New Jersey, [and] the NJDEP[.]"

       As   the     court    correctly    found,     the   ACO     is    an       agreement

between defendants and the NJDEP which, by its express terms,

may be enforced by the parties.                    In other words, under the

common meaning of the term, the ACO is a contract as a matter of

fact.       Further, it is a "government contract" under the plain

language     of     N.J.S.A.       2C:21-34(b),     because   it    is        a    contract

between the NJDEP and defendants.                    See N.J. Dep't of Envtl.

Prot. v. Bayshore Reg'l Sewerage Auth., 340 N.J. Super. 166,

172-73      (App.     Div.     2001)     (finding     a    party        "bound          itself

contractually to the terms of" an ACO); E.I. Du Pont de Nemours

& Co. v. State, Dep't of Envtl. Prot. & Energy, 283 N.J. Super.

331, 349-52 (App. Div. 1995) (affirming the NJDEP's authority to




                                           14                                       A-0752-17T3
enter into an ACO and observing that if a private party "chooses

not to enter into such an agreement, it may do so").

       The fact that the ACO also constitutes an order does not

alter its status as an enforceable contract.                     Our Supreme Court

has recognized that a consent judgment is "an agreement of the

parties under the sanction of the court . . . ." Cmty. Realty

Mgmt.,    Inc.    v.    Harris,     155    N.J.    212,   226    (1998)       (citation

omitted).     The ACO is no different than a consent order in that

it incorporates the contractual agreement of the parties and

also     constitutes      an    order,      enforceable        by    both     parties,

requiring compliance with its terms.                   See ibid.      The inclusion

of the parties' agreement into a binding order does not render

the ACO something other than a contract.                   To the contrary, the

ACO constitutes a contract which includes an agreed-upon method

to ensure compliance with its terms – enforcement of the order.

       We are not persuaded by defendants' contention, which was

accepted    by    the    court,     that    a     "government       contract"     under

N.J.S.A.    2C:21-34(b),       is   limited       to   those    providing      for   the

procurement of goods and services from vendors.                        In the first

instance, and for the reasons noted, the plain language of the

statute does not permit or require such an interpretation.                           The

Legislature      chose   to    prohibit     "knowingly     mak[ing]       a   material

representation that is false in connection with the negotiation,




                                           15                                  A-0752-17T3
award or performance of a government contract," N.J.S.A. 2C:21-

34(b), but did not limit the statute's application to government

procurement contracts or government contracts with vendors for

the purchase of goods or services.        We cannot add to a statute

that which the Legislature opted not to include or require, see

Haines v. Taft, 450 N.J. Super. 295, 309 (quoting DiNapoli v.

Bd. of Educ. of Twp. of Verona, 434 N.J. Super. 233, 238 (App.

Div. 2014)) ("Courts should be extremely reluctant to add terms

to a statute, lest they usurp the Legislature's authority."),

certif. granted, 231 N.J. 155 (2017), and there is nothing in

the    statute's     plain    language     supporting   the    court's

determination      that   N.J.S.A.    2C:21-34(b)   applies   only    to

government contracts for purchases of goods and services, see

DiNapoli, 434 N.J. Super. at 238 (quoting O'Connell v. State,

171 N.J. 484, 488 (2002)) (finding courts shall not "rewrite a

plainly-written enactment of the Legislature [or] presume that

the Legislature intended something other than that expressed by

way of the plain language").

      Moreover, if the Legislature intended to limit the meaning

of the term "contract" to agreements for the procurement of

goods and services from a vendor, it would have defined the term

contract in the same manner it chose to define various other

terms found in chapters 20 and 21 of the Code.           See N.J.S.A.




                                     16                        A-0752-17T3
2C:20-1.    But    the   Legislature     chose    not    to   define    the    term

contract, and is fully aware that where the definition of a

statutory term is not provided, we are required to apply the

term's ordinary meaning.        See N.J.S.A. 1:1-1; see also Berg v.

Christie,   225   N.J.   245,   284    (2016)     (alteration    in    original)

(quoting Mahwah Twp. v. Bergen Cty. Bd. of Taxation, 98 N.J.

268, 279 (1985)) ("The Legislature is presumed to have been

aware of existing legislation[.]").          The ordinary meaning of the

term "contract" is not limited to agreements to purchase goods

and services from vendors.

      N.J.S.A.    2C:21-34(b)    was    enacted    as    part   of    legislation

modifying   contracting       requirements       under    the    Local    Public

Contracts Law, N.J.S.A. 40A:11-1 to -51, L. 1999, c. 1 to 43,

the Public Schools Contracts Law, N.J.S.A. 18A:18A-1 to -59, L.

1999, c. 44 to 82, "and the laws governing State procurement." 5

See   Sponsor's   Statement     to    Assembly    No.    3519   104    (Nov.    15,


5
    The legislation, L. 1999, c. 1 to 107, made revisions to
contracting requirements and procedures of the Local Public
Contracts Law, N.J.S.A. 40A:11-1 to -51, L. 1999, c. 1 to 43,
the Public Schools Contracts Law, N.J.S.A. 18A:18A-1 to -59, L.
1999, c. 44 to 82, the New Jersey Sports and Exposition
Authority Law, N.J.S.A. 5:10-1 to -38, L. 1999, c. 83, the
Hackensack Meadowlands Reclamation and Development Act, N.J.S.A.
13:17-1 to -86, L. 1999, c. 84, the New Jersey Highway Authority
Act, N.J.S.A. 27:12B-1 to -35 (2000), L. 1999, c. 85 to 87, and
the New Jersey Water Supply Authority Act, N.J.S.A. 58:1B-1 to -
25, L. 1999, c. 88, and by the New Jersey Division of Purchase
and Property, N.J.S.A. 52:27B-53 to -68.2, L. 1999, c. 89 to 96.



                                       17                                A-0752-17T3
1999).      The    legislation    addressed      contracting          standards        and

procedures    in     varying     contexts       for    different        governmental

entities,    but    did    not   include     a    definition          of    the      term

"contract" applicable to all of its provisions.                         Cf. N.J.S.A.

2C:20-1   (providing      definitions     for    the    use      of   various       terms

under chapters 20 and 21 of Code).

       For example, the Legislature adopted the same definition of

the term "contract" for use under the Local Public Contracts

Law,   N.J.S.A.     40A:11-2(21),    L.     1999,      c.   6,    and      the    Public

Schools Contracts Law, N.J.S.A. 18A:18A-2(n), L. 1999, c. 50:

            "Contract” means any agreement, including
            but not limited to a purchase order or a
            formal agreement, which is a legally binding
            relationship enforceable by law, between a
            vendor who agrees to provide or perform
            goods or services and a [contracting unit or
            board   of   education]  which   agrees   to
            compensate a vendor, as defined by and
            subject to the terms and conditions of the
            agreement. A contract also may include an
            arrangement whereby a vendor compensates a
            [contracting unit or board of education] for
            the vendor’s right to perform a service,
            such as, but not limited to, operating a
            concession.

The Legislature, however, did not similarly adopt a definition

of the term "contract" for application to the other governmental

entities that were the subject of the legislation.                          Thus, the

Legislature demonstrated it would expressly provide a definition

of the term where it intended for it to apply, and otherwise




                                      18                                         A-0752-17T3
relied upon the ordinary usage of the term under N.J.S.A. 1:1-1,

where reliance on a specific definition was not intended.                     See

State v. Lenihan, 427 N.J. Super. 499, 510 (App. Div. 2012)

(finding the Legislature provides definitions when it intends

application of a particular definition of a term).

       The   Legislature   did   not   define    the    term   "contract"     in

N.J.S.A. 2C:21-34(b).      Although the Legislature adopted specific

definitions of the term elsewhere in the statue, it elected not

to provide a definition of the term in N.J.S.A. 2C:21-34(b). If

the   Legislature    intended    to    limit   the   meaning    of    the    term

contract in N.J.S.A. 2C:21-34(b) to only procurement contracts

for the sale of goods and services to vendors, it would have

done so as it did under the Local Public Contracts Law and

Public Schools Contracts Law.           "When the Legislature expressly

includes a requirement in one section and excludes that same

requirement in other subsections of the same general statute, we

need not strain to import that requirement where it is not."                   In

re    Freshwater   Wetlands   Prot.     Act    Rules,   180    N.J.   478,    492

(2004).      We therefore conclude the Legislature did not intend to

incorporate into N.J.S.A. 2C:21-34(b) the definition of contract

it expressly adopted for the Local Public Contracts Law and

Public Schools Contracts Law, or apply any meaning to the term

contract other than that of its ordinary usage.                  See N.J.S.A.




                                       19                              A-0752-17T3
1:1-1.     When we apply the ordinary usage of the term, we are

satisfied the ACO is a government contract under N.J.S.A. 2C:21-

34(b).

    We also reject the contention and court's conclusion that

the contracts covered by N.J.S.A. 2C:21-34 must be procurement

contracts      for    goods    and   services    from    a     vendor    because     the

grading of the offense under the statute is dependent upon the

"contract amount."            Although not a typical procurement contract

where a direct purchase of goods and services is made by a

governmental entity, it is error to conclude the ACO did not

include    a    contract       amount.      Under      the   terms      of    the    ACO,

defendants agreed to remediate the Fenimore Landfill in exchange

for NJDEP approvals and permission for defendants to operate and

generate revenue at the site.              In addition, the ACO included a

contract amount – the millions of dollars defendants agreed to

deposit    in    an    escrow    account    to    be    used    for     the    required

remediation of the property.               To suggest or conclude otherwise

is to ignore the contractual arrangement set forth in the ACO.

Thus, the ACO included a contract amount, and N.J.S.A. 2C:21-

34(b)'s     grading      provisions      are     not    inconsistent          with   the

conclusion that the ACO is a "government contract" under the

statute.       The court erred in finding otherwise.




                                         20                                    A-0752-17T3
    We reverse the dismissal of count one.                 We also reverse the

dismissal of count three because its dismissal was based in part

on the dismissal of count one.

                                         B.

    We   next   consider        the   State's    challenge      to   the     court's

dismissal of count two, which charged second-degree theft by

deception,    N.J.S.A.      2C:20-4(a).              The   indictment        alleges

defendants    committed     a    theft    of   the    contract,      the    ACO,   by

deceiving the NJDEP as to SEP's financial condition and ability

to generate revenue through solar power generation.                        The court

dismissed    count   two,   finding       that   theft     of   a    contract      was

inconsistent with the grading of theft offenses and therefore a

charge of theft of the ACO by deception "does not fit."

    Defendants are charged in count two under N.J.S.A. 2C:20-

4(a), which provides

            A person is guilty of theft if he purposely
            obtains property of another by deception. A
            person deceives if he purposely:

            a. Creates or reinforces a false impression,
            including false impressions as to law,
            value, intention or other state of mind
            . . . but deception as to a person's
            intention to perform a promise shall not be
            inferred from the fact alone that he did not
            subsequently perform the promise;


    "A person cannot be convicted of theft by deception unless

he has obtained the property of another by purposely creating a



                                         21                                 A-0752-17T3
false impression."            State v. Diorio, 216 N.J. 598, 619 (2014).

In   pertinent       part,    "[p]roperty"     is    defined      as      "anything     of

value, including . . . contract rights . . . ." N.J.S.A. 2C:20-

1(g).    The "'[p]roperty of another' includes property in which

any person other than the actor has an interest which the actor

is not privileged to infringe . . . ."                         N.J.S.A. 2C:20-1(h).

"Obtain"   means       "in    relation    to   property,        to   bring      about    a

transfer   or    purported       transfer      of   a   legal     interest       in   the

property, whether to the obtainer or another . . . ."                           N.J.S.A.

2C:20-1(f)(1).

      Applying       these    definitions,     to    establish       a    violation     of

N.J.S.A. 2C:20-4(a) based on the theft of the ACO alleged in

count one, the State was required to show that the NJDEP had a

"legal   interest"       in    contract   rights        that    it   transferred        to

defendants      in    the     ACO,   N.J.S.A.       2C:20-1(h),          and   that   the

contract     rights      had     value,     N.J.S.A.      2C:20-1(g).             "[T]he

[NJ]DEP's general enabling statute, N.J.S.A. 13:1D-1 to -137,

grants the agency vast authority to set policy and promulgate

regulations 'for the conservation of the natural resources of

the State, the promotion of environmental protection and the

prevention of pollution of the environment of the State.'"                              In

re Adoption of N.J.A.C. 7:15-5.24(b) & N.J.A.C. 7:15-5.25(e),

420 N.J. Super. 552, 572 (App. Div. 2011) (quoting N.J.S.A.




                                          22                                    A-0752-17T3
13:1D-9).        To achieve those purposes,                 the NJDEP is vested with

the authority to "[c]ontract with any other public agency or

corporation incorporated under the laws of this or any other

state for the performance of any function" authorized by the

NJDEP's enabling statute.                   N.J.S.A. 13:1D-9(q).                  Thus, the

NJDEP has a direct and exclusive interest, as vested by its

enabling    statute,       in    granting          contract    rights      necessary       to

achieve its purpose of conserving natural resources, promoting

environmental protection and preventing environmental pollution.

      In the ACO, defendants obtained contract rights in which

the NJDEP had an interest as the State agency vested with the

responsibility to direct the State's environmental policies, in

which     defendants      were       "not    privileged        to    infringe."            See

N.J.S.A.    2C:20-1(h)      (defining            "[p]roperty    of    another").           The

contract    rights       were    also       of     value    because       they    permitted

defendants       to    operate       the    landfill,       accept    solid       waste   and

collect    tipping       fees,       and    develop     a    solar    power      generation

operation.       See N.J.S.A. 2C:20-1(g) (defining "[p]roperty" under

Titles 20 and 21 as "anything of value").                             The ACO granted

defendants       the    contract       right       to     collect    the    agreed        upon

millions    of    dollars       in    tipping      fees     which,   as    shown     by    the

evidence presented to the grand jury, were stolen by defendants.

The   evidence        further    showed      the     NJDEP     granted      the    contract




                                              23                                    A-0752-17T3
rights in the ACO based on defendants' deceptions.                        See Diorio,

216 N.J. at 619; N.J.S.A. 2C:20-4(a); see also State v. Krueger,

241 N.J. Super. 244, 249 (App. Div. 1990) (quoting State v.

Talley, 184 N.J. Super. 167, 169 (App. Div. 1982), rev'd on

other grounds, 94 N.J. 385, 388 (1983)) ("Theft by deception

'occurs where one obtains the property of another by purposely

creating a false impression.'").

       We are therefore convinced the court erred by dismissing

count two.        The evidence showed defendants obtained the NJDEP's

property     by    deception     in      violation      of     N.J.S.A.    2C:20-4(a)

because it transferred something of value, contract rights over

which the NJDEP had an interest, in response to                           defendants'

false    statements    about     their     financial        condition     and       alleged

contract with a solar power developer.                     See N.J.S.A. 2C:20-1(f),

(g) and (h); see also N.J.S.A. 2C:20-4(a). We also reverse the

dismissal of count three to the extent it alleges financial

facilitation based on the criminal activity alleged in count

two.

       We affirm the court's dismissal of count four which charged

defendants    with    theft    by       deception     in    violation     of    N.J.S.A.

2C:20-4(a)    by     obtaining      a    $950,000      mortgage    from    Sussex          in

connection    with    SEP's    purchase         of   the    property.      The         State

claims     defendants     obtained         the       mortgage     based        on      their




                                           24                                       A-0752-17T3
misrepresentations concerning their ability to generate revenue

from the generation of solar power on the property.

       The indictment, and the State's argument, misconstrue the

nature of the mortgage and its obligations.                            Defendants did not

"obtain"      a    mortgage           from   Sussex,     and   the     mortgage      was   not

executed on Sussex's behalf.                      Instead, SEP, as the mortgagor,

granted the mortgage to Sussex, and Sussex obtained a lien on

the property as a result.                     "[A] mortgage is simply a form of

'security for the payment of a debt' . . . ."                            Brunswick Bank &

Tr. v. Affiliated Bldg. Corp., 440 N.J. Super. 118, 125 (App.

Div. 2015) (quoting J.W. Pierson Co. v. Freeman, 113 N.J. Eq.

268,   271    (E.        &    A.    1933)).       The   mortgage,      which     count     four

alleges defendants obtained by deception, did not transfer any

property to defendants in which Sussex had an interest. 6                                   See

Diorio,      216    N.J.         at   619    (explaining       theft    by    deception     is

committed         when       a     person    purposely    obtains       the    property     of

another      by    creating           a   false   impression);       see      also   N.J.S.A.

2C:20-4(a).                  Therefore,       there     was    insufficient          evidence




6
   The indictment does not allege that defendants obtained a loan
based on their alleged misrepresentations.         See State v.
Rodgers, 230 N.J. Super. 593, 601 (App. Div. 1989) (finding the
defendant committed theft by deception in violation of N.J.S.A.
2C:20-4(a) by obtaining a loan based on misrepresentations and
false documents).




                                                  25                                 A-0752-17T3
supporting the theft by deception offense under N.J.S.A. 2C:20-

4(a) charged in count four.7

     Reversed as to the dismissal of counts one, two and three. 8

Affirmed   as   to   the   dismissal    of   count   four.   Remanded   for

further proceedings in accordance with this opinion.            We do not

retain jurisdiction.




7
   We reject the State's contention that this court should direct
the trial court to amend count four "to add any necessary
clarification."    The State did not seek leave to amend the
indictment before the motion court, count four is deficient as a
matter of law and it is not this court's role to provide the
State refuge from a defective indictment.
8
   As noted in footnote 4, supra, our reversal of the court's
dismissal of counts one, two and three also requires reversal of
the court's order restricting the scope of the allegations in
count six.    The scope of the allegations in count six shall
include the conduct alleged in counts one, two and three.



                                       26                         A-0752-17T3